UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2016 Or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54936 Commission file number Zenosense, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-3257291 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Avda Cortes Valencianas 58, Planta 5, 46015 Valencia, Spain (Address of principal executive offices) 001 (34) 960454202 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 16,677,431 common shares issued and outstanding as of August 4, 2016 ZENOSENSE, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION ITEM 1Financial Statements ZENOSENSE, INC. FINANCIAL STATEMENTS As of June 30, 2016 and December 31, 2015 and For the Three and Six Months Ended June 30, 2016 and 2015 TABLE OF CONTENTS Page Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 to F-7 3 ZENOSENSE, INC. Balance Sheets (Unaudited) June 30, 2016 December 31, 2015 Assets Current Assets Cash and cash equivalent $ $ Investment in joint venture - Prepaid expense - Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expense $ $ Accounts payable and accrued expense – related party Loan payable - Convertible notes, net of discount - Stock payable Total current liabilities Stockholders’ Deficit: Common stock 500,000,000 shares authorized, $0.001 par value issued and outstanding 16,677,431 and 7,087,919 shares, respectively Additional paid in capital Accumulated Deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ deficit $ $ See accompanying notes to these unaudited financial statements. F-1 ZENOSENSE, INC. Statements of Operations For the Three and Six Months Ended June 30, 2016 and 2015 (Unaudited) Three Months ended June 30, 2016 Three Months ended June 30, 2015 Six Months ended June 30, 2016 Six Months ended June 30, 2015 Revenues $
